Case 1:19-cv-07541-ALC Document 15 Filed 09/03/19;sBagenyof 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DOUGLAS BERNSTEIN, ELAINE INGULLI,
TERRY HALBERT, EDWARD ROY, LOUIS
PENNER, and ROSS PARKE, as personal
representative of THE ESTATE OF ALISON
CLARKE-STEWART, on behalf of themselves and
others similarly situated,

Plaintiffs,
-against-
CENGAGE LEARNING, INC.,,

Defendant.

 

 

DOCUMENT
ELECTRONICALLY FILED
DOCH:

DATE FILED: Y [Al 14

No. 19 Civ. 7541 (ALC)

STIPULATION

IT IS HEREBY STIPULATED AND AGREED, by the parties to the above-captioned

action, that the time for defendant Cengage Learning, Inc. to answer or otherwise respond to the

complaint is extended to October 10, 2019.
Dated: August 30, 2019

SUSMAN GODFREY L.L.P.

By:___/s/ Chanler A, Langham By:

 

Chanler A. Langham

SATTERLEE STEPHENS LLP

/s/ Jennifer Philbrick McArdle

James F. Rittinger

Glenn C. Edwards

1000 Louisiana Street, Suite 5100
Houston, Texas 77002-5096
(713) 651-9366

Andrew L. Fish
Jennifer Philbrick McArdle

230 Park Avenue, Suite 1130

Counsel for Plaintiffs

New York, NY 10169

(212) 818-9200

Coyusel for Defendant

SO ORDERED:

 

Hon. Andrew L. Carter, Jr., U.S.D.J.

ql ali

3285527 3

7 Co

 
